V. J. Brennan, P. J.
(concurring in part, dissenting in part). I concur in Justice O’Hara’s fine opinion except for his determination that this following instruction,
"In considering the testimony in this case, members of the jury, if in fact you are satisfied beyond a reasona*376ble doubt that there was a robbery or an attempt to commit a robbery in the motel room and that the parties left the motel room in furtherance of the unlawful activity, the fact that the actual murder took place in the motel lobby rather than in the motel room would have no effect on the situation because it would be part of a continuing offense”,
"[standing alone * * * would be reversibly erroneous”. I do not concur in that statement for the reason that the proofs do establish that murder, in fact, had been committed, and for the trial judge, in his instructions, to use the term murder at this point was perfectly proper. The only question was whether these defendants had or had not committed it.